Case: 3:19-cv-00274-TMR-MJN Doc #: 19 Filed: 10/29/20 Page: 1 of 1 PAGEID #: 716



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

BRIAN M. ZERKEL,

       Plaintiff,                                        Case No.: 3:19-cv-274

vs.

COMMISSIONER OF SOCIAL SECURITY,                        District Judge Thomas M. Rose
                                                        Magistrate Judge Michael J. Newman
       Defendant.


    ORDER: (1) APPROVING THE PARTIES’ JOINT MOTION FOR AN AWARD OF
 ATTORNEY’S FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT (“EAJA”) (DOC.
 18); AND (2) AWARDING PLAINTIFF $5,400.00 IN EAJA FEES AND $400.00 IN COSTS


       This Social Security disability benefits appeal is before the Court on the parties’ joint motion

in which they agree that Plaintiff should be awarded attorney’s fees and costs under the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $5,800.00 (i.e., $5,400.00 in fees and

$400.00 in costs). Doc. 18. Based upon the parties’ motion in which they present no dispute that all

requirements are met for the reasonable award of EAJA fees and costs, the Court: (1) GRANTS the

parties’ joint motion (doc. 18); and (2) AWARDS Plaintiff $5,400.00 in EAJA fees and costs in the

amount of $400.00.      As no further matters remain pending for review, this case remains

TERMINATED upon the Court’s docket.

       IT IS SO ORDERED.


Date: October 29, 2020                                *s/Thomas M. Rose
                                                      Thomas M. Rose
                                                      United States District Judge
